CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #647/649 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated January 29, 2015 on the financial statements and financial highlights of the Semper MBS Total Return Fund and Semper Short Duration Fund , each a series of Advisors Series Trust.Such financial statements and financial highlights appear in the 2014 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania March 30, 2015
